Citation Nr: 1709897	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-22 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for visual impairment, claimed as eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972, with additional service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Louisville, Kentucky.

In his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  When this case was before the Board in December 2013, it was remanded to afford the Veteran his desired hearing.  However, in a November 2016 correspondence, the Veteran indicated he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

To date, the Veteran has not been afforded VA examinations relating to his claims.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to hypertension, the record shows the Veteran has been diagnosed with hypertension.  The Veteran contends he had high blood pressure during service.  The Board notes that upon entry into the Army Reserves in February 1977, just 5 years following his separation from active duty, the Veteran's recumbent blood pressure was 140/80, while standing blood pressure was 130/74, which are both slightly elevated readings.  Under these circumstances, the Board has determined a remand is warranted in order to afford the Veteran VA examinations to address the nature and etiology of his hypertension in accordance with McLendon.

With regard to visual impairment, the record shows the Veteran has visual impairment requiring the use of eye glasses.  The Veteran has contended that the impairment is related to his in-service duties steadily monitoring "frequencies" and going through manuals to troubleshoot communication systems.  He stated this was a huge strain on his eyes which caused headaches and blurred vision during service.  He stated shortly after service he was required to wear glasses.  Under these circumstances, the Board has determined a remand is warranted in order to afford the Veteran VA examinations to address the nature and etiology of his visual impairment in accordance with McLendon.

With regard to bilateral hearing loss and tinnitus, the record shows the Veteran has both conditions.  The Veteran has asserted he acted as a radio monitor during service, which required him to monitor radio transmissions through headsets from 8 to 12 hours per day, and involved exposure to up to 20 radios in a single room continuously.  He also asserted he was exposed to small and large weapons, including tanks, firing on a target range, without any hearing protection.  In lay statements, the Veteran has asserted he began experiencing ringing in his ears and difficulty hearing and understanding people during service.

In addition, the Board notes the Veteran's service treatment records show a threshold shift in both ears at 500 Hertz, and in the right ear at 2000 Hertz, between his March 1970 entry and March 1972 separation examinations.  Further, threshold shifts are shown at all Hertz levels in both ears by February 1977, approximately 5 years following discharge.  Under these circumstances, the Board has determined a remand is warranted in order to afford the Veteran VA examinations to address the nature and etiology of his bilateral hearing loss and tinnitus in accordance with McLendon.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's elevated February 1977 blood pressure readings and his lay statements to the effect that he had high blood pressure during service.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of any visual disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all visual disabilities present during the period of the claim.  With respect to each identified disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's competent lay statements to the effect that he suffered from headaches and blurred vision during service, caused by the strain of monitoring communication system frequencies and reading troubleshooting manuals, and that he required glasses shortly after service.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated during or is otherwise etiologically related to the Veteran's military service.

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must address the following evidence:

* the Veteran's assertion that he acted as a radio monitor during service, which required him to monitor radio transmissions through headsets from 8 to 12 hours per day, and involved exposure to up to 20 radios in a single room continuously;

* the Veteran's assertion that he was exposed to small and large weapons, including tanks, firing on a target range, without any hearing protection, during service;

* the Veteran's assertion that he began experiencing ringing in his ears and difficulty hearing and understanding people during service;

* the Veteran's service treatment records showing a threshold shift in both ears at 500 Hertz, and in the right ear at 2000 Hertz, between his March 1970 entry and March 1972 separation examinations; and

* a February 1977 audiological examination report showing threshold shifts at all Hertz levels in both ears (approximately 5 years following discharge). 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development determined to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


